Citation Nr: 9910910	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran, who had active service 
from September 1993 to January 1996, appealed that decision 
to the BVA, and the case was referred to the Board for 
further review.  The veteran is not represented in connection 
with this appeal.

In August 1998 the Board remanded the case for the purpose of 
obtaining clarifying information from the Army Education 
Incentives Department.  The additional development being 
complete, the case is now ready for review by the Board.


FINDINGS OF FACT

1.  The veteran was on active duty from September 1993 to 
January 1996.

2.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985, nor was she discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, for 
convenience of the Government after completing 30 months of a 
four-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3011 (West 
1991); 38 C.F.R. § 21.7042 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that she was granted a 
hardship discharge upon separation from the Army, and that 
the hardship discharge should make her eligible for 
educational assistance benefits under Chapter 30.

Information from the DOD indicates that the veteran served on 
active duty from September 30, 1993 to February 1, 1996, and 
notes the reason for the veteran's separation as "COG" 
(convenience of the government).  Information from the DOD 
also reflects that the veteran's initial obligated period of 
active duty in the U.S. Army was four years.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that the veteran entered active 
duty in the United States Army on September 30, 1993, and was 
discharged on January 31, 1996, after serving on active duty 
for 2 years, 4 months and 1 day.  The narrative reason for 
discharge was listed as "PARENTHOOD."  The character of 
service was characterized as "HONORABLE."

Information from the Army Education Incentives Department 
contained in an October 1998 letter to the RO indicates that 
the veteran was separated on February 1, 1996 for parenthood.  
The letter indicated that effective October 1, 1993, the 
designation for soldiers separated for parenthood was changed 
from hardship to convenience of the government.  It was noted 
that authority for the change was an Office of the Assistant 
Secretary of Defense memorandum dated January 11, 1993, 
subject: Separation Program Designator Codes.

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or have served at least two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years, or 
must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

These special circumstances require that an individual who 
does not have sufficient qualifying active duty service be 
discharged or released from active duty (1) for a service-
connected disability; (2) for a medical condition preexisting 
service and determined not to be service connected; (3) for 
hardship; (4) for the convenience of the Government in the 
case of an individual who completed not less than 20 months 
of continuous active duty, if the initial obligated period of 
active duty of the individual is less than three years, or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the veteran's own willful misconduct 
but interfering with her performance of duty, as determined 
by the Secretary of each military department in accordance 
with regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011; 38 C.F.R. §  21.7042.

The veteran does not satisfy any of the foregoing conditions.  
She did not serve continuously for three years after June 30, 
1985.  Although she was separated for the convenience of the 
government, she did not serve at least 30 months, the amount 
required for those with an initial obligation of three years 
or more.  In short, based on the veteran's period of active 
service, she does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

The Board acknowledges the arguments advanced by the veteran.  
Although she has contended that she was granted a hardship 
discharge upon separation from service, information from the 
DOD and the Army Education Incentives Department reflects 
that she was discharged for the convenience of the 
government.  The Board observes that determinations by the 
service department as to the veteran's honorable service are 
binding on the VA.  38 C.F.R. § 3.14(d) (1998).  The legal 
criteria governing service eligibility requirements for 
Chapter 30 educational assistance are clear and specific.  
Based on the foregoing, the Board finds that there is simply 
no legal basis to find the veteran eligible for educational 
assistance benefits under Chapter 30.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In closing, the Board notes that by letter in March 1997 the 
veteran was furnished the address and appropriate form to be 
filed with the appropriate unit of the Unites States Army 
should she wish to ask for a straight hardship discharge.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

